

116 HRES 254 IH: Expressing support for the designation of the week of March 25 through March 29, 2019, as “Public Schools Week”.
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 254IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Mr. Pocan (for himself, Mr. Graves of Missouri, Ms. Bonamici, Mr. Thompson of Pennsylvania, Mr. Serrano, Mr. Raskin, Mr. Gonzalez of Texas, Mr. Fleischmann, Ms. Dean, Ms. Norton, Mr. Cisneros, Ms. Wexton, Mr. Khanna, Ms. Velázquez, Ms. Wild, Mr. Johnson of Georgia, Mr. Soto, Mr. Cole, Mr. Espaillat, Mr. Brady, Mr. Bost, Ms. Meng, Ms. Jackson Lee, Ms. Wilson of Florida, Mr. Sablan, Mr. Guest, Mr. Joyce of Ohio, Mr. Pallone, Ms. Blunt Rochester, Mr. Bishop of Georgia, Mr. Pappas, Mr. DeFazio, Mr. Rodney Davis of Illinois, Ms. Titus, Mr. Grijalva, Mr. DeSaulnier, Mr. Loudermilk, Ms. Plaskett, Mr. Sires, Mr. Diaz-Balart, Mr. Himes, Ms. Kendra S. Horn of Oklahoma, Mr. Levin of Michigan, Mr. Austin Scott of Georgia, Mr. Cohen, Miss González-Colón of Puerto Rico, Mr. Mast, Mrs. Dingell, Mr. Loebsack, Mr. Schiff, Mr. Bacon, Mr. Yarmuth, Ms. DelBene, Mr. Comer, Ms. Gabbard, Mr. Kevin Hern of Oklahoma, Mrs. Lee of Nevada, Ms. Castor of Florida, Mr. Price of North Carolina, Mr. Lowenthal, Mr. Byrne, Mr. Malinowski, Mr. McGovern, Mr. Neguse, Ms. Spanberger, Mr. Brindisi, Mrs. McBath, Ms. Slotkin, Mr. Crow, Ms. Moore, Mr. Gallego, Mr. Fitzpatrick, Mr. Stauber, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of the week of March 25 through March 29, 2019, as Public Schools Week.
	
 Whereas public education is the foundation of a 21st-century democracy; Whereas the Nation’s public schools are where students come to be educated as citizens of the United States;
 Whereas each public school prepares the Nation’s young people to contribute to the society, economy, and citizenry of the country;
 Whereas 90 percent of children in the United States attend public schools; Whereas local, State, and Federal lawmakers should pri­or­i­tize support for strengthening the Nation’s public schools and empower local education leaders to implement, manage, and lead school districts in partnership with educators, parents, and other local education stakeholders and learning communities;
 Whereas local, State, and Federal lawmakers should support such necessities as counseling, extracurricular activities, and mental health supports that are critical to help students engage in learning;
 Whereas inclusive and safe high-quality public schools are where children learn to think critically, problem-solve, and build relationships;
 Whereas public schools should provide an environment where all students can succeed beginning in their earliest years, regardless of who they are or where they live;
 Whereas efforts should be supported to advance equity and excellence in public education and to implement continuous improvement and evidence-based practices;
 Whereas every child has the right to an education that helps them reach their full potential and to attend schools that offer a high-quality educational experience;
 Whereas stable, equitable, predictable, and adequate funding for great public schools for every student in the United States is necessary to ensure that students have inviting classrooms and school libraries with up-to-date resources as well as well-prepared and supported educators;
 Whereas educators include teachers, paraprofessionals, and principals who provide a well-rounded and complete curriculum and create joy in learning;
 Whereas the Nation’s school buildings should have class sizes small enough to allow students to receive one-on-one attention and to access support services such as health care, nutrition, and after-school programs when needed;
 Whereas students, teachers, and professionals make the Nation’s public schools vital components of the community;
 Whereas parents and communities are working hard to improve educational outcomes for children across the country; and
 Whereas the week of March 25 through March 29, 2019, would be an appropriate period to designate as Public Schools Week: Now, therefore, be it  That the House of Representatives supports the designation of “Public Schools Week”.
		